Citation Nr: 1639792	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for an abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a Board hearing in May 2015 at the Board's office in Washington, D.C.; however, the Veteran failed to appear at that hearing and has not requested that his hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In June 2015, the Board remanded these matters for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been accomplished.

As discussed in the June 2015 remand, the service connection issue has been expanded to include all acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  A psychiatric disability, including PTSD, did not have its onset in service and is not otherwise related to active duty; a psychosis did not manifest within the first post service year.

2.  Service-connected abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain is manifested by a linear scar, which is painful but not unstable; the Veteran exhibits no other symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated January 2010 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claims for service connection an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All outstanding VA and private treatment records identified by the Veteran have also been associated with the claims file.

Regarding the increased rating claim, the Veteran was afforded a VA examination in February 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner performed a thorough physical evaluation of the Veteran.  Further, the examiner reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds it adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the service connection issue, the Veteran was scheduled for a VA examination in December 2015.  Although the claims file does not contain copies of the actual notices regarding the scheduling of this examination, the Veteran is presumed to have been provided proper notice of the same.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

Here, the absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Furthermore, the claims filed includes a December 2015 report of general information showing that VA contacted the Veteran to confirm his current address and to inform the Veteran that he would be soon scheduled for a VA examination.  Moreover, the Veteran has not alleged that he did not receive notice of the examination, nor has he provided further notice to the VA of a change of address.  Indeed, in March 2016, the Veteran was sent a supplemental statement of the case (SSOC) to his then current address of record which advised him that he had been scheduled for an examination, had not appeared for an examination, did not provide good cause for why he failed to report for the examination, and that evidence which may have resulted in a favorable decision could not be considered and his claim was accordingly denied.  The Veteran did not respond to this notice or request a new examination after receipt of the SSOC.  Accordingly, a new examination is not warranted, and the provisions of 38 C.F.R. § 3.655(b) are for application.

The Board also finds that substantial compliance with the Board's remand directives has been achieved.  Updated VA treatment records have been obtained.  VA attempted to obtain Social Security Administration (SSA) records.  However, SSA responded to that request by stating that it did not have any records relating to the Veteran.  VA notified the Veteran of SSA's response in an October 2015 letter and invited the Veteran to submit any SSA records that he possessed.  VA therefore complied with its duty to assist in this regard.  38 C.F.R. § 3.159(e).  Finally, as discussed above, VA attempted to schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  As such, the Board finds that substantial compliance with the Board's remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.







Analysis

A.  Increased Rating

The Veteran seeks a rating in excess of 10 percent for his service-connected abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain.

The Veteran's service-connected disability is rated 10 percent disabling under Diagnostic Code 7804.

As an initial matter, the Board notes that Diagnostic Codes 7801-7805 (for scars) were revised effective October 23, 2008.  The regulatory changes pertaining to the rating of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's application for in increased rating was received on September 2, 2009, the revised criteria are applicable.

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

Under Diagnostic Code 7805, scars can be rated on the basis of limitation of function of the affected area.

Turning to the evidence of record, the Veteran was afforded a VA examination in February 2010.  There, he reported pain at a right lower stomach scar that is the result of an appendectomy.  There was no skin breakdown.  The Veteran reported pain and numbness.  The Veteran reported that lifting causes pain too.  The Veteran reported nerve pain in the form of tingling and numbness in the stomach area.  The Veteran reported that he does not receive treatment for his service-connected disability.  

Physical examination revealed a linear scar on the anterior side of the trunk located at the right lower quadrant.  The scar measured 9 centimeters by 0.4 centimeters.  The scar was not painful and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was no disfiguring and the scar did not limit the Veteran's motion or function.  It was not a burn scar.  Range of bilateral hip motion was normal.  Range of bilateral knee motion was also normal.  Neurological examination was normal.  Motor function of all extremities was within normal limits.  Sensory function of all extremities was within normal limits.  The examiner explained that the Veteran's diagnosis should be changed to status post appendectomy with normal healed surgical scar.  The adhesion and infection has resolved.  The examiner also noted that there could be no diagnosis with regard to pain in the lower quadrant (post-operative neuropathy) as there was no pathology to render a diagnosis.  The examiner also noted that bilateral knee crepitus and left knee pain at rest were unrelated to the Veteran's service-connected disability and were incidental findings.  There was no effect on the Veteran's usual occupation of daily activity.

Treatment records do not reveal treatment for the Veteran's service connected disability.  Indeed, as discussed above, the Veteran explained at his VA examination that he does not receive treatment for his service-connected disability.

A rating in excess of 10 percent is not warranted for the service-connected disability.  While the Veteran has complained of pain, there is no evidence of instability of the Veteran's scar.  Indeed, upon VA examination, there was no skin breakdown and the scar was not described as instable.  This is the most probative evidence of record and without a showing of instability and pain on the scar, an increased rating is not warranted under Diagnostic Code 7804.  Furthermore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804 as there is no evidence that the Veteran has more than one scar associated with his service-connected disability.  Moreover, the Veteran's scar does not affect his head, face or neck, is not deep and does not affect an area of at least 12 square inches (77 square centimeters), rendering Diagnostic Codes 7800, 7801 and 7802 inapplicable. Finally, the only disabling effect of the Veteran's scar is that it is painful, rendering Diagnostic Code 7805 inapplicable.  Thus, a rating in excess of 10 percent is not warranted.

The Board also notes that the Veteran's service-connected disability includes with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain.  However, as discussed by the VA examiner, the Veteran's neurological examination was completely normal.  The examiner also stated that the adhesion and infection has resolved.  The examiner also noted that there could be no diagnosis with regard to pain in the lower quadrant (post-operative neuropathy) as there was no pathology to render a diagnosis.  Given the lack of any symptomatology associated with the Veteran's service-connected disability, other than pain on his linear scar, a rating separate that the assigned 10 percent rating under Diagnostic Code 7804 is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's scar disability.  Specifically, his symptom of scar pain is squarely addressed by Diagnostic Code 7804.  Further, the diagnostic codes relating to scars address the size of scars, pain, instability and any limitation of function of any affected area.  In sum, the schedular criteria for scars contemplate a wide variety of symptoms relating to scars, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the February 2010 VA examiner explained that the Veteran's service connected disability does not cause any functional impact.  Further, the Veteran has not argued that his service connected disability alone renders him unemployable.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD, specifically, requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  Moreover, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304 (2015).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

In adjudicating a claim of service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).

In this instance, the Veteran has been diagnosed with multiple psychiatric disorders.  A January 2012 treatment record notes diagnostic impressions of PTSD and major depressive disorder.  No other psychiatric diagnoses are of record.  

The Veteran related his psychiatric disorders to an airplane crash he purportedly witnessed.  The Veteran has asserted the crash occurred January 1, 1971.  See November 2009 Statement in Support of Claim.  An August 1970 service treatment record noted anxiety secondary to his job.  The Veteran's August 1972 separation report of medical examination included a normal psychiatric clinical evaluation.  However, upon separation, the Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  See August 1972 Report of Medical History.

Regarding nexus, or a linkage, there is no competent and probative evidence linking the Veteran's psychiatric disorders with service.  The Board notes that because the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655(a),(b).  There is no probative and competent evidence of record linking any psychiatric disorder to the Veteran's period of service.

The Board notes that the Veteran was evaluated in September 2012 for entrance into a VA PTSD Clinic Team (PCT).  During that evaluation, the evaluating clinician concluded that the Veteran meets the criteria for military-related PTSD and was recommended for enrollment in the PCT clinic.  

The Board, however, finds that statement lacks probative value for two reasons.  First, the clinician did not provide a rationale to support her opinion that PTSD is military related.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  Second, it is not apparent what standard the clinician was using.  To that end, it is unknown whether participation in the PCT clinic utilizes the same standard as service connection or some other standard for determining eligibility.  Because of those reasons, the Board concludes that the September 2012 clinician's statement that PTSD is military-related is of no probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

The Board notes several lay statements detailing the Veteran's psychiatric symptoms, submitted in September 2009.  Those statements, however, detail the Veteran's symptomatology.  Those statements do not contain any sort judgment that the Veteran's psychiatric disorders are related to service.  To the extent that those lay statements, including the Veteran's own statements, purport to identify a nexus between the Veteran's service and his psychiatric disorders, such statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Generally, the etiology of a psychiatric disorder is beyond the ken of a layperson and any such statements are of no probative value due to a lack of competency.  Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").

In addition, with regard to PTSD, the AOJ attempted to verify the Veteran's claimed airplane crash stressor with a request to the Air Force Historical Research Agency.  The Agency's response indicated that there were minor, single engine, aircraft incidents involving landings, but no record of an aircraft crash with fatality during the specified time frame.  Consequently, the record does not contain credible supporting evidence that the claimed stressor occurred. 

Finally, the Board notes that there is no evidence that a psychosis manifested to a compensable degree within one year of the Veteran's period of active service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Thus, service connection under 38 C.F.R. § 3.307 for a chronic disease is not warranted.

The Board notes that the AOJ attempted to provide the Veteran a VA examination to determine the nature and etiology of his psychiatric disorders.  However, the Veteran failed to appear for that examination.  Information from that examination may have proven beneficial to the Veteran's claim for service connection.  In any event, there is no probative and competent evidence that any psychiatric disorder is related to service or with regard to PTSD credible supporting evidence that the claimed stressor occurred.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for abdominal scar, status post appendectomy with history of post-operative infection, neuropathy, adhesions, and right lower quadrant pain, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


